This court's frequent interpretation of Laws of 1933, Ex. Ses., chapter 7, p. 10, Rem. Rev. Stat. (Sup.), § 7612-1 [P.C. § 3467-21] et seq., to the effect that peaceful picketing of the place of business of an employer, by a union which does not include in its membership any employee of such employer, for the purpose of coercing such employees to join a union, is unlawful, while contrary to the United States supreme court's view as to what constitutes a labor dispute under the provisions of the Norris-LaGuardia Act, has not been disapproved by subsequent sessions of our legislature. As it is for this state to determine, as observed in the majority opinion, under the exercise of its police powers, what conduct of its citizens shall be lawful or unlawful, it follows that, until the United States supreme court requires us to recede from the position we have taken (the case at bar affords that opportunity), we are bound bySafeway Stores v. Retail Clerks' Union, 184 Wash. 322,51 P.2d 372, and subsequent opinions of this court to the same effect cited in the majority opinion.